12/09/2021



                                                                                   Case Number: DA 21-0449
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   No. DA 21-0449


JOSEPH and SHARLENE LOENDORF; ABRAM and KATHY STEVENS,

        Plaintiffs and Appellee,

  vs.

EMPLOYERS MUTUAL CASUALTY COMPANY, a foreign corporation,

        Defendant and Appellant.


        ON APPEAL FROM THE MONTANA THIRTEENTH JUDICIAL
                        DISTRICT COURT
                   HONORABLE GREGORY R. TODD
            YELLOWSTONE COUNTY CAUSE NO. DV-20-0366

                             GRANT OF EXTENSION


         Pursuant to authority granted under the Montana Rules of Appellate

 Procedure 26(a), Appellees Joseph and Sharlene Loendorf and Abram and Kathy

 Stevens are given an extension of time until January 24, 2022, to prepare, file and

 serve the Appellee’s Answer Brief.

         Dated this         day of December, 2021.




                                   GRANT OF E XTENSION                 Electronically signed by:
                                         PAGE 1                           Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           December 9 2021